DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Allowable Subject Matter
Claims 1, 3 – 8, 16 – 22, 25 – 29 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the claim recites, inter alia, that the first molding compound is physically separate from the second molding compound such that the second molding compound extends below a bottommost surface of the first molding compound. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art.


Regarding independent claim 16, the claim recites, inter alia, that a gap separates a first portion of the molding layer from a second portion of the molding layer, such that the gap exposes a top surface of the second insulating layer, and the second portion of the molding layer extends below a bottommost surface of the first portion of the molding layer. These limitations, in combination with the remaining limitations of claim 16, are not anticipated or rendered obvious by the prior art.

Regarding independent claim 21, the claim recites, inter alia, that a top surface of the first insulating layer is exposed between the first molding compound and the second molding compound, and the second molding compound extends below a bottom most surface of the first molding compound. These limitations, in combination with the remaining limitations of claim 21, are not anticipated or rendered obvious by the prior art.

Claims 3 – 8, 17 – 20, 22, 25 – 29 and 31 depend from claims 1, 16 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 25, 2021